DETAILED ACTION
Response to Amendment
The Amendment filed 18 February 2021 has been entered.  Claims 20-31 remain pending in the application.  The Non-Final Office Action was mailed 17 November 2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 23-31 are rejected under 35 U.S.C. 103 as obvious over Navarro-mascarell (2011/0061870) in view of Jones (2006/0073986) (both cited previously). 
Regarding independent claim 20, Navarro-mascarell discloses A method (abstract “wellbore fluid that includes an aqueous base fluid; a chelating agent; and at least one enzyme”) comprising: 
introducing a mud removal fluid into a drilling well containing drilling mud ([0015] “destroy the integrity of a residual filter cake created during the drilling process”), the drilling mud comprising bridging agents and a polysaccharide polymer ([0015] “both the fluid loss agents and the bridging agents are desirably destroyed” and [0022] “breaking of polymeric fluid loss agents within the filter cake” such as [0025] “xanthan” = polysaccharide), the mud removal fluid comprising: 
a carbohydrase enzyme capable of reacting with the polysaccharide biopolymer ([0022] “at least one polymeric degradation agent for breaking of polymeric fluid loss agents within the filter cake” such as [0025] “an enzyme” e.g. “endo-amylase, exo-amylase”) at a potential of hydrogen (pH) greater than 8 ([0025] “selection of an enzyme for a particular filter cake clean up application may depend on […] the pH selected for chelating strength” such as [0017] “such fluids may be provided at a pH greater than about 6.5 in some embodiments […] and 8 in other embodiments”); 
an aminopolycarboxylic acid chelating agent ([0018] “chelating agent that may be used may be a polydentate chelator such that multiple bonds are formed with the complexed ion, e.g., calcium from the calcium carbonate” such as [0019] “EDTA” or “DTPA”); and 
a catalyst, wherein the catalyst is selected from the group consisting of sodium hydroxide, potassium hydroxide ([0027] “salts may include, but are not limited to alkali metal chlorides, hydroxides, or carboxylates” = sodium hydroxides or potassium hydroxides), iron chloride, and cesium chloride ([0028] “a brine may include halide or carboxylate salts of monovalent cations such as cesium” = cesium chloride); and 
soaking the mud removal fluid in the drilling well for an amount of time sufficient to dissolve the filtercake ([0039] “shutting in the well for a predetermined amount of time to allow penetration and fragmentation of the filter cake to take place”); and 
removing the mud removal fluid from the drilling well ([0039] “Upon fragmentation of the filter cake, the residual drilling fluid may be easily washed out of the well bore”).
Regarding the weight percentages of each component, Navarro-mascarell discloses:
“Such enzymes may be present in an amount ranging from 1 to 10 weight percent of the fluid” ([0025]);
“the chelating agent may be present in an amount ranging from 25 to 65 percent by weight of the breaker fluid” ([0021]); and
“The density of the breaker fluid may be controlled by increasing the salt concentration in the brine (up to saturation) […] One skilled in the art would appreciate that such density control may be particularly desirable in order to control bottom hole pressures and/or to prevent (or reduce) movement of a spotted fluid within the wellbore from the section of the wellbore requiring filter cake removal.  For example, in accordance with various embodiments of the present disclosure, high density fluids of greater than 9.5 ppg, greater than 10 ppg, and greater than 10.5 ppg may be achieved using chelating agents in the manner as described herein” ([0028]). 
Cesium chloride (CsCl) has a saturation solubility of ~1910 g/L in water, meaning that it can be increased up to ~66 wt% salt concentration before saturation.  Based on these disclosures, although silent to the exact concentration ranges as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Navarro-mascarell to include:
“between 10% and 15% by weight of a carbohydrase enzyme […]
between 5% and 25% by weight of an aminopolycarboxylic acid chelating agent […]
between 5% and 20% by weight of a catalyst […] wherein the catalyst comprises cesium chloride,”
KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the barite, Navarro-mascarell discloses “a breaker fluid may serve to chelate cations forming bridging agents, thus aiding in the dissolution and degradation of a filter cake having such bridging agents formed therein” ([0021]) but does not specify barite bridging agents. 
Nevertheless, barite is a common bridging agent in the art and the interaction with chelating agents is well-known.  For example, Jones teaches for “removal of filter cakes” (abstract) “a chelating agent such as an acid or a salt of an acid, such as a polyamino carboxylic acid (PACA)” will “solubilize the bridging and formation particles, such as calcium carbonate, hematite, illmenite, and barite” ([0021]), and “For instance a salt of PACA dissociates barium sulfate from the calcium carbonate treated; the PACA takes on the cation.  In a non-limiting example, a Na or K salt of PACA when contacting calcium carbonate contacts and dissolves the barium slat through cationic exchange” ([0022]).  Jones also confirms that this PACA effect refers to “EDTA” and “DTPA” ([0044]), the chelating agents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navarro-mascarell to include barite as the drilling fluid’s bridging agents as in Jones, in order to provide bridging agents that are susceptible to “dissolution and degradation of a filter cake having such bridging agents” (as in Navarro-mascarell) and will thus dissolve on contact with chelating agents (as in Navarro-mascarell and Jones) (thereby including:
“introducing a mud removal fluid into a drilling well containing drilling mud, the drilling mud comprising barite particles and polysaccharide polymer […]
an aminopolycarboxylic acid chelating agent capable of dissolving the barite particles; 
[…] a catalyst capable of promoting a reaction between the aminopolycarboxylic acid chelating agent and the barite particles, […]
 at least some of the barite particles”).
Regarding the catalyst “capable of promoting a reaction between the aminopolycarboxylic acid chelating agent and the barite particles,” Applicant should note that this effect is not claimed with any particular specificity and thus appears to flow naturally from the combination.  See MPEP 2145 Consideration of Applicant’s Rebuttal Arguments; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.
Regarding claim 23, Navarro-mascarell discloses in which the drilling well contains a filter cake formed of the drilling mud and in which soaking the mud removal fluid in the drilling well comprises soaking the mud removal fluid for an amount of time sufficient to dissolve at least some of the filter cake (e.g., [0039] “shutting in the well for a predetermined amount of time to allow penetration and fragmentation of the filter cake to take place”).
Regarding claim 24, Navarro-mascarell discloses in which the enzyme capable of reacting with the polysaccharide polymer at a potential of hydrogen (pH) greater than 8 comprises an enzyme capable of degrading the polysaccharide polymer at a potential of hydrogen (pH) greater than 8 ([0022] “at least one polymeric degradation agent for breaking of polymeric fluid loss agents within the filter cake” such as [0025] “an enzyme” e.g. “endo-amylase, exo-amylase” wherein [0025] “selection of an enzyme for a particular filter cake clean up application may depend on […] the pH selected for chelating strength” such as [0017] “such fluids may be provided at a pH greater than about 6.5 in some embodiments […] and 8 in other embodiments”).
Regarding claim 25, Navarro-mascarell discloses washing out the broken fluid ([0039] after including chelating agents for dissolving ([0021]) and enzyme for degrading xanthan ([0025]), and Jones as in claim 1 teaches modifying Navarro-mascarell to include barite as the drilling fluid’s bridging agents, in order to provide bridging agents that are susceptible to “dissolution and degradation of a filter cake having such bridging agents” (as in Navarro-mascarell) and will thus dissolve on contact with chelating agents (as in Navarro-mascarell and Jones).  Therefore, Navarro-mascarell in view of Jones also in which the removed mud removal fluid comprises dissolved barite and degraded components of the polysaccharide polymer.
Regarding claim 26, Navarro-mascarell discloses in which the chelating agent comprises one or more of diethylene triamine pentaacetic acid (DTPA) or ethylenediaminetetraacetic acid (EDTA) ([0019] “ethylenediaminetetraacetic acid (EDTA), diethylenetriaminepentaacetic acid (DTPA)”).
Regarding claim 27, Navarro-mascarell discloses introducing the mud removal fluid into the drilling well after drilling operations in the drilling well are concluded (e.g., [0007] “After any completion operations have been accomplished, removal of filter cake (formed during drilling and/or completion) remaining on the sidewalls of the wellbore may be necessary”).
Regarding claim 28, Navarro-mascarell discloses in which the bridging agents are at least partially coated with the polysaccharide polymer (e.g., [0005] “Filter cakes are formed when particles suspended in a wellbore fluid coat and plug the pores in the subterranean formation[ …] A number of ways of forming filter cakes are known in the art, including the use of bridging particles, cuttings created by the drilling process, polymeric additives, and precipitates”), and in which soaking the mud removal fluid in the drilling well comprises: 
degrading the polysaccharide polymer at a potential of hydrogen (pH) greater than 8 by the enzyme ([0025] “amylase” for “xanthan” wherein [0017] “such fluids may be provided at a pH greater than […] 8”); and 
dissolving the bridging agents by the chelating agent ([0021] “the chelating agent to have sufficient chelating strength into a breaker fluid may serve to chelate cations forming bridging agents, thus aiding in the dissolution and degradation of a filter cake having such bridging agents formed therein”).
Jones as in claim 1 teaches modifying Navarro-mascarell to include barite as the drilling fluid’s bridging agents as in Jones, in order to provide bridging agents that are susceptible to “dissolution and degradation of a filter cake having such bridging agents” (as in Navarro-mascarell) and will thus dissolve on contact with chelating agents (as in Navarro-mascarell and Jones).
Therefore, Navarro-mascarell in view of Jones as in claim 1 also provides “in which the barite particles are at least partially coated with the polysaccharide polymer, and in which soaking the mud removal fluid in the drilling well comprises: 

dissolving the barite particles by the chelating agent.”
Regarding claim 29, Navarro-mascarell discloses in which introducing the mud removal fluid into the drilling well comprises introducing an aqueous solution comprising the enzyme, the chelating agent, and the catalyst ([0027] “The breaker fluid may contain an aqueous fluid”).
Regarding claim 30, as in claim 20, by including barite as the drilling fluid’s bridging agents as in Jones, Navarro-mascarell in view of Jones also provides dissolving at least some of the barite particles with the mud removal fluid, in order to provide bridging agents that are susceptible to “dissolution and degradation of a filter cake having such bridging agents” (as in Navarro-mascarell) and will thus dissolve on contact with chelating agents (as in Navarro-mascarell and Jones).
Regarding claim 31, Navarro-mascarell discloses wherein soaking the mud removal fluid in the drilling well comprises soaking the mud removal in the drilling well at a pH greater than 8 ([0017] “such fluids may be provided at a pH greater than […] 8”).

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Navarro-mascarell in view of Jones as in claim 20, and further in view of Davidson (2005/0257932) (cited previously).
Regarding claim 21, Navarro-mascarell discloses “shutting in the well for a predetermined amount of time to allow penetration and fragmentation of the filter cake to take place” ([0039]) but does not specify the time length. 
Nevertheless, this would of course refer to allowing the process to take however long is required.  For example, Davidson teaches degrading filter cakes (abstract) of xanthan and bridging agents ([0004]) with enzymes ([0018]) and complexing agents like EDTA ([0022]) wherein test soaks are held for 24 hours ([0040]; also [0047]). 
Although silent to the time range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Navarro-mascarell to include soaking the mud removal fluid in the drilling well for at least 24 hours, such as in Davidson, in order to “allow penetration and fragmentation of the filter cake to take place.”  Applicant KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Navarro-mascarell in view of Jones as in claim 20, and further in view of Parlar (2004/0014606) (cited previously).
Regarding claim 22, Navarro-mascarell discloses “circulating a breaker fluid disclosed herein in a wellbore, and then shutting in the well for a predetermined amount of time to allow penetration and fragmentation of the filter cake to take place.  Upon fragmentation of the filter cake, the residual drilling fluid may be easily washed out of the well bore.  Alternatively, a wash fluid (different from the breaker fluid) may be circulated through the wellbore prior to commencing production” ([0039]), but Navarro-mascarell does not disclose mixing, pulsing, or aerating during the soak. 
Nevertheless, it is well-known in the art to induce turbulence to improve dissolving.   For example, Parlar teaches “injecting a clean-up fluid and contacting it with the filtercake for a period of time sufficient to loose some of the other solids embedded in the filter cake; removing the loosened solids by a high-rate displacement fluid comprising suspending additives” (abstract), and more specifically “promoting for instance non-laminar circulation” that “removes the now loosened solids out of the wellbore” ([0024]).  Parlar also teaches “circulating” fluids “in order to break the integrity of and thus loosen the filtercake” ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navarro-mascarell to include promoting “non-laminar circulation” as in Parlar, such as in which soaking the mud removal fluid in the drilling well comprises mixing, pulsing, or aerating the mud removal fluid in the drilling well, in order to help “remove the now loosened solids out of the wellbore” and/or “break the integrity of and thus loosen the filtercake.” 



Double Patenting
Claims 20-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,590,328 (also related Application 15/963,326) in view of Navarro-mascarell.
Regarding claims 20-31, these correspond with 10,590,328 claims 1-12, except for the pH greater than 8.  Nevertheless, as above with respect to the Prior Art, Navarro-mascarell teaches that this is a typical and ordinary pH range for such treatments.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,590,328 claims to include a pH greater than 8 for the treatment, in order to remove the barite and xanthan filtercake under typical and ordinary conditions for such a treatment.

Response to Arguments
Applicant's arguments filed 18 February 2021 with respect to claims rejected under 35 USC § 103 over Navarro-mascarell in view of Jones have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “However, these ranges disclosed by Navarro-mascarell are outside the claimed ranges for carbohydrase enzyme and chelating agent. Furthermore, Navarro-mascarell is silent on salt concentration (which the Office equates to the catalyst, see Office Action, pages 2 and 3)” (p.6).
However, first, the claimed ranges for carbohydrase enzyme and chelating agent are not outside the ranges disclosed by Navarro-mascarell.  For example, these ranges plainly overlap at 10% by weight of carbohydrase enzyme and 25% by weight of an aminocarboxylic acid chelating agent.  
Moreover, the rejections are under 103 as obvious over the amounts disclosed in Navarro-mascarell.  As in the rejection, although silent to the exact concentration ranges as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Navarro-mascarell to include some amounts within the claimed ranges for each of the enzyme, chelating agent, and salt catalyst, in order to provide enough enzyme for “breaking of polymeric fluid loss agents within the filter cake”; in order to provide enough chelating agent “such that multiple bonds are formed with the complexed ion” from the bridging agent; and in order to provide a suitable specifically how this obviousness stance might be deficient (such as by pointing to some evidentiary basis to not modify Navarro-mascarell in this way, or some other technological rationale or the like).
Accordingly, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
As noted in related Application 15/963,326 in the Office Action mailed 29 July 2019, the reference to Ba Geri (U.S. Patent No. 10,294,407) (cited by Applicant) claims a very similar invention, directed to the “cesium chloride” embodiment (Ba Geri method claim 5).  Accordingly, Applicant may consider removing “cesium chloride” from the claims.  (But this would not overcome the Double Patenting rejections over U.S. Patent No. 10,590,328, which would likely require a Terminal Disclaimer.)
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674